IN THE COURT OF CRIMINAL APPEALS

                                  AT JACKSON                 FILED
                                                             March 26, 2008
                                 FEBRUARY 1997
                                                             Cecil Crowson, Jr.
                                                              Appellate Court Clerk
STATE OF TENNESSEE,                   )
                                      )   C.C.A. NO. 02C01-9603-CC-00087
      Appellee,                       )
                                      )   HENRY COUNTY
VS.                                   )
                                      )   HON. JULIAN P. GUINN,
                                      )   JUDGE
JAMES EDWARD ARMSTRONG,               )
                                      )   (Sale of a schedule II controlled
                                      )   substance)
      Appellant.                      )


FOR THE APPELLANT:                        FOR THE APPELLEE:

W. JEFFERY FAGAN                          CHARLES W. BURSON
Asst. District Public Defender            Attorney General & Reporter
P.O. Box 663
Camden, Tennessee 38320                   ELLEN H. POLLACK
                                          Asst. Attorney General
                                          450 James Robertson Parkway
                                          Nashville, Tennessee 37243-0493

                                          ROBERT G. RADFORD
                                          District Attorney General

                                          VICKI S. SNYDER
                                          Asst. District Attorney General
                                          P.O. Box 686
                                          Huntingdon, Tennessee 38344




OPINION FILED: _______________


AFFIRMED


JOE G. RILEY,
JUDGE
                                        OPINION

       Defendant Armstrong appeals as of right from a jury verdict of guilty for the

sale of a Schedule II controlled substance (cocaine). Sentenced as a Range I

standard offender, Armstrong received thirty-seven (37) months in the Tennessee

Department of Correction and was fined $2,000. The sole issue for review is

whether the evidence is sufficient to sustain Armstrong’s conviction. We affirm the

judgment of the trial court.

                                           I.

       On an appeal questioning the sufficiency of evidence, it is not the function of

this court to reweigh or re-evaluate evidence offered at trial. State v. Jones, 901
S.W.2d 393 (Tenn. Crim. App. 1995); State v. Pappas, 754 S.W.2d 620, 623 (Tenn.

Crim. App. 1987). The trier of fact resolves issues of credibility, weight and value to

be given evidence. Id. The state is entitled to the strongest legitimate view of the

evidence and all reasonable inferences which might be drawn therefrom. State v.

Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). The ultimate issue is whether, after

reviewing the evidence in the light most favorable to the prosecution, any rational

trier of fact could have found the essential elements of the crime beyond a

reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979); T. R. A. P. 13(e).

       A jury verdict, approved by the trial court, accredits the testimony of witnesses

for the state and resolves all conflicts in favor of the state’s theory. State v. Williams,

657 S.W.2d 405, 410 (Tenn. 1983); State v. Grace, 493 S.W.2d 474, 476 (Tenn.

1973). Accordingly, a verdict of guilt removes the presumption of innocence and

replaces it with a presumption of guilt requiring the accused to prove that the

evidence is insufficient to support the verdict returned by the trier of fact. State v.

Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982); Grace, 493 S.W.2d at 476.

                                            II.

       Armstrong contends the evidence was insufficient to sustain his conviction for

the sale of a schedule II controlled substance. The facts surrounding the arrest and

conviction of Armstrong involve an undercover drug operation utilizing two agents.

                                                2
One agent was wired with a tape recorder and transmitter which enabled the

supervising officer to monitor the sale. Armstrong approached the car the agents

were driving and asked them “what [did they] need?” Upon requesting “a forty”,

Armstrong had the informants drive him to a nearby house. Armstrong personally

got out of the car, went inside the house, and returned with another person. The

other person gave what was later determined to be cocaine to Armstrong who in turn

handed it to the agents. Armstrong then received the money and gave it to the other

person.

      The two agents and the supervising police officer testified at trial to

Armstrong’s involvement in the drug transaction. The jury rejected Armstrong’s

argument that he was merely an agent for a dealer, and not a seller. Moreover, a

rational trier of fact could easily conclude from the above proof that Armstrong

knowingly sold cocaine. The evidence is sufficient to support the conviction for the

sale of a schedule II controlled substance. This issue is without merit.

      Accordingly, the judgment of the trial court is AFFIRMED.



                                                        ___________________
                                                        JOE G. RILEY, JUDGE




CONCUR:



_____________________________
JOE B. JONES, PRESIDING JUDGE



_______________________
JOHN H. PEAY, JUDGE




                                           3